DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al. US 4373853 in view of Boroski et al. US 8011474.

    PNG
    media_image1.png
    439
    672
    media_image1.png
    Greyscale

Biller discloses a knuckle boom loading having a knuckle boom, an operator seat (83, 31), and a hydraulic system (39), the hydraulic system comprising a hydraulic fluid reservoir, a hydraulic pump, and hydraulic fluid lines (col. 3, lines 61-68).
Biller does not specify wherein the knuckle boom loader further comprising an operator elevator, the operator elevator having an elevator platform, the operator elevator having a lowered position and a raised position, the elevator platform being closer to the operator seat when the operator elevator is in the raised position than when the operator elevator is in the lowered position.  However, Boroski teaches an operator elevator (28) on a machine, wherein the operator elevator has an elevator platform (30,33) configured to have a lowered position (Fig. 2b) and a raised position (Fig. 2a), wherein the elevator platform is closer to the operator seat in the raised position.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the knuckle boom loader of Biller with a power access operator elevator as taught by Boroski in order to provide powered access to the operator’s cabin/seat without having to manually climb the boom loader.
As for claim 2, the modified Biller teaches wherein the knuckle boom loader operably positioned, the elevator platform is adjacent a ground surface when the operator elevator is in the lowered position (Fig. 2b), and capable of being adjacent the operator seat when the operator elevator is in the raised position (Fig. 2a).
As for claim 3, the modified Biller teaches wherein the hydraulic system comprises a single hydraulic power line pathway configured to power both the knuckle boom and the operator elevator as taught by Boroski (existing hydraulic pump system on machine 10, col. 6, lines 10-13).
As for claims 4 and 5, the modified Biller teaches wherein the hydraulic fluid lines comprise a power line extending from the hydraulic pump to the knuckle boom, the operator elevator comprising a manifold block (not shown), the hydraulic manifold block of the operator elevator being positioned on the power line between the hydraulic pump and the knuckle boom and wherein the power line comprises an ingress length that delivers hydraulic fluid from the hydraulic pump into the hydraulic manifold block of the operator elevator, and the power line comprises an egress length that delivers hydraulic fluid from the hydraulic manifold block of the operator elevator to the knuckle boom.  Boroski teaches the use of existing pumps on the machine for powering the operator elevator.  It thus would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a hydraulic manifold connecting the hydraulic fluid lines and power lines to both the knuckle boom loader and the operator elevator to be powered by a single hydraulic system.
As for claim 6, the modified Biller teaches wherein the knuckle boom loader includes two outrigger legs (Biller, 18 and 19), the operator elevator capable of being carried alongside a first of the two outrigger legs.  The operator cabin (Biller, 45) is positioned between the two outrigger legs (18,19).
As for claim 7, Boroski further teaches a ladder (not labelled) attached to an opposite side of the operator elevator (see Figs. 1a, 1b and 2b, col. 4, lines 1 and 18-22) for access to the machine (10).  It therefore, would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the knuckle boom of Biller to include a ladder alongside a second of the two outrigger legs opposite the operator elevator as taught by Boroski in order to provide additional access to the knuckle boom loader.
As for claim 20, the modified Biller teaches wherein the operator elevator further comprises a handle (vertical bars attached to platform 30, see Fig. 2a).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al. US 4373853 in view of Boroski et al. US 8011474 as applied to claim 1 above, and further in view of Wooden US 5322408.

    PNG
    media_image2.png
    639
    428
    media_image2.png
    Greyscale

As for claims 8-11, the modified Biller teaches all the limitations as recited above and further teaches wherein a hydraulic cylinder (50) is connected to the lifting platform (30) and slide guides (65) are provided for a slidable interface for slide rails (52) mounted in a frame (see Fig. 2c).  Biller does not specify wherein the operator elevator comprises a first chain and a first sprocket, a second chain and a second sprocket, the elevator platform being operably connected to the first chain and the second chain, the first sprocket and the second sprocket being intermeshed with the first chain and second chain respectively and further wherein the operator elevator comprises a hydraulic cylinder operably coupled to a bushing on which the first sprocket and the second sprocket are rotatably mounted, such that in response to axial movement of the hydraulic cylinder the bushing moves vertically, thereby causing the first and second sprockets to move along the first chain and second chain respectively such that the elevator platform moves between raised and lowered positions.
However, Wooden teaches a lifting platform (16) utilizing a raising and lowering means (14) comprising a hydraulic cylinder (38) provided with a bushing that rotatably connects a first and second sprocket (58) and first and second chains (56) allowing for axial movement of the hydraulic cylinder to raise and lower the platform.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the lifting and lowering means of Biller to a hydraulic cylinder and sprocket with chain assembly as an alterative means of lifting and lowering the operative platform.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al. US 4373853 in view of Boroski et al. US 8011474 as applied to claim 1 above, and further in view of Stone US 6537017.
The modified Biller teaches all the limitations as recited above and further discloses the use of controllers for raising and lowering the elevator platform, but does not specify wherein the elevator platform has first and second actuator pedals.  However, the use of actuator pedals to activate a lifting device is well known in the lifting art, as evidence by Stone who teaches the use of foot pedals (102, 138) for ascending and descending a platform.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the elevator platform of Biller to include first and second actuator pedals as taught by Stone as an easier means of raising and lowering the elevator platform.

    PNG
    media_image3.png
    472
    665
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    456
    362
    media_image4.png
    Greyscale

As for claim 13, the modified Biller teaches wherein with the knuckle boom loader operably positioned, the elevator platform is configured to move upward in response to an operator stepping on the first actuator pedal (Stone, 102); and move downward in response to the operator stepping on the second actuator pedal (Stone, 138).
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al. US 4373853 in view of Boroski et al. US 8011474  as applied to claim 1 above, and further in view of Farmer US 5299660.
As for claims 14-17, the modified Biller teaches wherein the operator elevator comprises slide guides (65) and slide rails (52) but does not specify wherein the operator elevator comprises wheels and tracks, the wheels being received in the tracks; a frame defining the tracks, and the wheels are mounted on the elevator platform wherein the operator elevator has a facing wall located between two sidebars of the frame such that two vertical gaps are formed between the two sidebars of the frame and the facing wall and wherein the elevator has two brackets received respectively in the two vertical gaps, the two brackets carrying the wheels.


    PNG
    media_image5.png
    479
    598
    media_image5.png
    Greyscale

However, Farmer teaches a lifting device provided with a platform having wheels (carriage with wheels, 22) and tracks (I-beam, 18 and 20) wherein a frame defines the tracks and wheels are mounted to the elevator platform, a facing wall (76) located between two sidebars (exterior frame in Fig. 3) of the frame such that two vertical gaps are formed between the two sidebars of the frame and the facing wall, and two brackets (carriages, 22) in the two vertical gaps (gap in I-beams 18 and 20).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the sliding guides and sliding guide rails of the modified Biller to a wheel carriage system as taught by Farmer as an alternative form of guiding the elevator platform from raised and lowered position.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al. US 4373853 in view of Boroski et al. US 8011474 as applied to claim 1 above, and further in view of Krasno US 2706565.

    PNG
    media_image6.png
    284
    322
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    256
    151
    media_image7.png
    Greyscale

The modified Biller teaches all the limitations as recited above but does not specify wherein the elevator platform has a deployed configuration and a stowed configuration, the elevator platform being pivotable between the deployed configuration and the stowed configuration and has a lock configured to releasably lock the elevator platform in the stowed configuration.  However, the use of stowable lift platforms provided with locking means to retain the lift platform in a stowed position is known in the lifting art as evidence by Krasno who teaches a pivoting lifting platform (22) having a deployed configuration (Fig. 1) and a stowed positioned (Fig. 3) wherein a lock (latching mechanism, 136) is provided to keep the lifting platform in a stowed configuration.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the platform elevator of Biller to be pivotable from a deployed configuration to a stowed configuration and having a lock for keeping in a stowed configuration as taught by Krasno in order to prevent obstruction to the user while the lifting platform is not in use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723